
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3157
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 4, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To name the Department of Veterans Affairs
		  outpatient clinic in Alexandria, Minnesota, as the Max J. Beilke
		  Department of Veterans Affairs Outpatient Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs outpatient clinic, Alexandria, MinnesotaThe Department of Veterans Affairs
			 outpatient clinic in Alexandria, Minnesota, expected to open in September 2009,
			 shall after the date of the enactment of this Act be known and designated as
			 the Max J. Beilke Department of Veterans Affairs Outpatient
			 Clinic. Any reference to such outpatient clinic in any law, regulation,
			 map, document, record, or other paper of the United States shall be considered
			 to be a reference to the Max J. Beilke Department of Veterans Affairs
			 Outpatient Clinic.
		
	
		
			Passed the House of
			 Representatives November 3, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
